EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Miles on February 9, 2022.

The application has been amended as follows: 
Cancel withdrawn claims 2, 4-5, 7-17, and 20-21

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a drive assembly for a drug delivery system wherein an axial load applied to a spacer assembly causes a rotating shuttle to first rotate within the spacer assembly and subsequently displace distally from the stopper, wherein distal displacement of the rotating shuttle causes retraction of a needle of the drug delivery system in combination with the other limitations of the independent claims.
The closest prior art of record is Markussen et al. (US 2013/0218093). Markussen discloses a drive assembly for a drug delivery system (injection device 100; Figure 1a), the drive assembly comprising: a plunger member (330); a biasing member (360) configured to move the plunger member from a first position to a second position ([0125]); and an adjustable spacer assembly adjustable upon an axial load applied to the spacer assembly by the plunger member ([0128]; Figures 4a-4b), the spacer assembly comprises a spacer element (320) and a holder (310) to which the spacer element is attached (Figure 1a). However, Markussen fails to explicitly .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783